45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Morton OWRUTSKY;  In Re:  Harriet Owrutsky, Debtors.Richard ADAMS, Plaintiff Appellee,v.Morton J. OWRUTSKY, Defendant Appellant,and Harriet OWRUTSKY, Defendant,v.UNITED STATES TRUSTEE, Party in Interest.
No. 94-1429.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 4, 1994Decided:  January 4, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-2860-HM, BK-90-5-2408-JS)
Dale E. Watson, Salisbury, MD, for Appellant.
Troy C. Swanson, Kincaid, Cohen & Swanson, P.C., Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order striking his brief and dismissing his appeal.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Adams v. Owrutsky, No. CA-93-2860-HM (D. Md. Mar. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.